FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE MINISTRY OF DEFENSE AND            
SUPPORT FOR THE ARMED FORCES OF
                                             No. 03-55015
THE ISLAMIC REPUBLIC OF IRAN, as
Successor in Interest to the                    D.C. No.
Ministry of War of the                     CV-98-01165-RMB
Government of Iran,                       Southern District of
                Plaintiff-Appellant,           California,
                                               San Diego
                 v.
                                                ORDER
DARIUSH ELAHI,
               Intervenor-Appellee.
                                       
    On Remand from the United States Supreme Court

                    Filed June 23, 2009

   Before: Betty B. Fletcher, Kim McLane Wardlaw and
            Raymond C. Fisher, Circuit Judges.


                         COUNSEL

David J. Bederman, Law Office of David J. Bederman, Esq.,
Atlanta, Georgia (argued), Anthony J. Van Patten, Anthony J.
Van Patten, Inc., Glendale, California, Mina Almassi, Los
Altos, California, for the plaintiff-appellant.

Jonathan R. Mook, DiMuroGinsberg, P.C., Alexandria, Vir-
ginia (argued), Philip J. Hirschkop, Hirschkop & Assoc., P.C.,
Alexandria, Virginia, for the intervenor-appellee.

Lewis S. Yelin, Dept. of Justice, Civil Division, Washington,
D.C. (argued), Peter D. Keisler, Assistant Attorney General,

                            7471
7472      MINISTRY OF DEFENSE   AND   SUPPORT V. ELAHI
Carol C. Lam, United States Attorney, Douglas N. Letter,
Appellate Litigation Counsel, for United States as Amicus
Curiae.


                         ORDER

   We remand to the district court to comply with the United
States Supreme Court’s decision in Ministry of Defense and
Support for the Armed Forces of the Islamic Republic of Iran
v. Elahi, ___ U.S. ___, 129 S. Ct. 1732 (2009).
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.